Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 AND 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a camera lens of a catadioptric optical system, comprising, sequentially from an object side: a first lens assembly having a reflective power and a refractive power, a second lens assembly having a reflective power and a refractive power, and a third lens having a refractive power; wherein an object side surface of the first lens assembly comprises a first refractive surface in a peripheral region thereof and an image side surface of the first lens assembly comprises a second refractive surface in a peripheral region thereof, an object side surface of the second lens assembly comprises a third refractive surface and a fourth refractive surface that are sequentially arranged from a peripheral region to a central region thereof, and an image side surface of the second lens assembly comprises a first reflective surface; the object side surface of the first lens assembly further comprises a second reflective surface in a central region thereof, and the image side surface of the first lens assembly further comprises a fifth refractive surface and a sixth refractive surface; the second refractive surface, the fifth refractive surface and the sixth refractive surface are sequentially arranged from a peripheral region to a central region thereof; and satisfying the three claimed conditions as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu (US201400498410 teaches a catadioptric lens system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH